 LASSITER CONSTRUCTION CORP177Lassiter Construction CorpandOwen Campbell andLocal Union 59, Mason Tenders District Coun-cil of Greater New York,Party to the ContractCase 2-CA-22676March 14, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYUpon a charge filed by Owen Campbell, an individual, on February 10, 1988, the General Counselof the National Labor Relations Board issued acomplaint on April 29, 1988, against Lassiter Con-structionCorp, the Respondent, alleging that ithas violated Section 8(a)(1) and (3) of the NationalLabor Relations ActAlthough properly servedcopies of the charge and complaint, the Respond-ent has failed to file an adequate answerOn December 2, 1988, the General Counsel fileda Motion for Summary Judgment On December 8,1988, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted TheRespondent filed no response The allegations inthe motion are therefore undisputedThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown The complaint statesthat unless an answer is filed, "all the allegations inthe Complaint shall be deemed to be admitted to betrue and shall be so found by the Board "i Further,the undisputed allegations in the Motion for Sum-mary Judgment disclose that the counsel for theGeneral Counsel, by letter dated June 15, 1988, notified the Respondent that unless an answer was re-ceived by June 24, 1988, a Motion for SummaryJudgment would be filed In addition, counsel forthe General Counsel, by letter dated June 30, 1988,informed the Respondent that if it did not file ananswer by July 15, 1988, a Motion for SummaryJudgment would be filedBy letter dated July 12, 1988, the Respondentstated, inter alia, that Owen Campbell was hired asa temporary elevator operator, he swept the floorsduring renovation of the elevators, and there `wasnever any intent to involve Mr Campbell in theMason Tenders Union " On July 28, 1988, by tele-phone, the counsel for the General Counsel in-formed the Respondent that its letter was an insufficientanswer because it failed to specificallyadmit, deny, or explain each of the the complaint'sallegationsBy letter dated August 4, 1988, thecounsel for the General Counsel notified the Re-spondent that unless an answer was received byAugust 12, 1988, a Motion for Summary Judgmentwould be filed, informed the Respondent's president that if he had any questions he could call herat the number listed, and sent the Respondent acopy of the applicable Board's Rules and RegulationsNo additional response from the Respondentwas receivedWe find that the letter dated July 12, 1988 is in-sufficient to constitute an answer to the complaintunder Section 102 20 of the Board's Rules andRegulations because it does not specifically admit,deny, or explain each of the allegations in the com-plaintSeeKramer Volkswagen,284 NLRB No 28(June 15, 1987) (unpublished), andTravelodge SanFrancisco Civic Center,242 NLRB 287 (1979) Fur-ther,we note there is no indication that the Charg-ing Party was served with a copy of this letterTravelodge,supra at 288 In the absence of goodcause being shown for the failure to file a timelyanswer, we grant the General Counsel's Motion forSummary JudgmentOn the entire record, the Board makes the followingFINDINGS OF FACTIJURISDICTIONThe Respondent, a corporation with an officeand place of business in New York, New York, hasbeen engaged as a general contractor in the building and construction industry, performing renova-tion and construction work During the 12-monthperiod ending April 29, 1988, the Respondent pur-chased and received at its New York, New Yorkfacilityproducts, goods, and materials valued inexcess of $50,000 directly from points outside theState of New York We find that the Respondent isan employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act,and that the Union is a labor organization withinthe meaning of Section 2(5) of the Act'The complaintstated that an answer must be filedwithin 10 days ofservicewhichis less than the14 daysprovidedfor in Sec 102 20 of theBoard s Rules and RegulationsHowever this did notprejudice the Respondent since it was given several extensions to answer the complaintbeyond the 14-day periodIIALLEGED UNFAIR LABOR PRACTICESSince on or about July 1987, the Respondent andthe Union have maintained a collective-bargaining293 NLRB No 27 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagreement covering wages, hours, and other termsand conditions of employment for the Respondent'semployees who are employed as mason tenders atthe Respondent's jobsites located in the borough ofManhattanSinceNovember 1987 until January 1988, theRespondent employed Owen Campbell as a masontender, but has failed to apply the terms and conditions of employment contained in the collective-bargaining agreement to him, because he was not amember of the UnionBy these acts the Respondent has discriminatedin the terms and conditions of employment by en-couraging membership in the Union in violation ofSection 8(a)(1) and (3) of the ActCONCLUSIONS OF LAWBy failing to apply the terms of the collective-bargaining agreement to Owen Campbell, the Re-spondent has engaged in unfair labor practices offecting commerce within the meaning of Section8(a)(1) and (3) and Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theActWe shall order the Respondent to adhere to theterms and conditions of its collective bargainingagreement, and make whole Owen Campbell forany loss of earnings or other benefits suffered as aresult of the failure to abide by the terms of its col-lective-bargaining agreement, to be computed inthemanner prescribed inOgle Protection Service,183 NLRB 682 (1970), with interest to be comput-ed in the manner prescribed inNew Horizons for theRetarded 22Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Apply the terms and conditions of its collective-bargainingagreementwith the Union to allunit employees without regard to their membershipor nonmembership in the Union(b)Make Owen Campbell whole for any loss ofearnings or other benefits suffered as a result of theRespondent's failure to abide by the terms of itscollective-bargaining agreement with the Union, inthe mannerset forth in the remedy section of thisdecision(c)Preserve and, on request, make available tothe Boardor its agentsfor examination and copying,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d) Post at its facility in New York, New York,copies of the attached notice marked "Appendix "3Copies of the notice, on forms provided by the Re-gional Director for Region 2, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where notices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyS If this Order is enforced by a judgment of a United States court ofappeals thewords inthe notice readingPosted by Order of the NationalLaborRelations Board shall read Posted Pursuantto a Judgment ofthe United States Court of AppealsEnforcingan Order of the NationalLaborRelations BoardORDERThe National Labor Relations Board orders thatthe Respondent, Lassiter Construction Corp, NewYork, New York, its officers, agents, successors,and assigns, shall1Cease and desist from(a)Failing to adhere to the terms of its collec-tive-bargaining agreement with the Union by failing to apply the collective-bargaining agreement tounit employees who are not members of the Union(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the ActAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT fail to adhere to the terms of ourcollective-bargaining agreement with the Union byfailing to apply the agreement to unit employeeswho are not members of the Union2 283 NLRB 1173 (1987) LASSITERCONSTRUCTION CORP179WE WILL NOT in any like or related mannerWE WILL make whole Owen Campbell for anyinterferewith,restrain, or coerce you in the exer-loss of earnings and other benefits suffered as acise of the rights guaranteed you by Section 7 ofresult of our failure to abide by the terms of ourthe Actcollective-bargaining agreement with the Union,WE WILL apply the terms of our collective-bar-plus interestgaining agreement with the Union to all unit employeeswithout regard to their membership orLASSITER CONSTRUCTION CORPnonmembership in the Union